Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The preliminary amendment filed on 5/8/2020 has been entered.

Objection to the Abstract
          The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph. 
          Correction is required.  See MPEP § 608.01(b).

Drawings Objection 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade guard (cited in claims 1, 5, 8, 10 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 1, lines 19-20 should be deleted because claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865,871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  
(2) On page 9, line 10, “pivot joint G2” is not found in any drawings.
(3) On page 10, line 8, “height H2” is not found in any drawings.
(4) On page 11, line 24, “height H2” is not found in any drawings.
(5) On page 12, line 16, “116” should read --16--. 


Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
          (1) In claim 10, it is no description in the original specification as to how the not shown blade guard is moved over the blade 23 in the stowed position.     

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 9, “is possible” is indefinite.

          (3) In claim 1, lines 13-15, “an inlet of the particles” and “an outlet of the particles” do not make sense.  Particles do not have any inlet or outlet.  It is the housing that has an inlet and an outlet for the particles.  Note page 11, lines 13-17 of the specification. 
          (4) The scope of claim 5 is confusing.  Are the first actuating part and the second actuating part in addition to the housing of claim 1?  As the disclosed invention understood, the knife 10 has a housing-like first actuating part 11 and a second actuating part 12 pivotal relative to the first actuating part 11.  Note page 8, line 4 to page 9, line 3 of the specification.   
          (5) In claim 5, lines 6-8 do not agree with lines 4-5 of the claim.  It is the second actuating part 12 that moves relative to the first actuating part 11 as shown in Figs.1 and 3a.
          (6) Claims 7 and 8 do not agree with Fig.1 and page 9, lines 5-10 of the specification.  Specifically, the slotted links 14,15, the second actuating part 12 (not the first actuating part 11), and the blade assembly 16 form a coupling 30 or a four-pivot system as described in the specification and shown in Fig.1.  It is suggested “the first actuating part and/or” be deleted.    
          (7) The scope of claim 10 is confusing.  Should it be the blade that moves between the stowed position and the operating position?  See lines 8-9 of claim 1.  There is no description in the specification or showing in any drawings that the blade is movable relative to the housing as required in claim 1, and, in the same time, the not shown blade guard is movable over the movable blade as required by claim 10.         

          (9) In claim 12, line 11, “is possible” is indefinite. 
          (10) In claim 12, lines 13 and 14, “the outlet” and “the particles” have no antecedent basis.
          (11) In claim 15, lines 5, “the cooperating sliding surfaces” has no clear antecedent basis.  It is suggested “sliding surfaces”, at line 4 of the claim, be changed to --cooperating sliding surfaces--.
        
Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De (U.S. Patent Application Publication No. 2012/0311870).
           Regarding claim 1, De discloses a utility knife (10) comprising:
           a housing (11); 
           a blade assembly (22,24) having a blade (24) having at least one cutting edge (24a), the blade assembly (22,24) being movable relative to the housing (11) between at least one stowed position (i.e. retracted position) in which the cutting edge (24a) is positioned in a protected position so as to be inaccessible (see paragraph [0043], lines 1-3), and at least one operating position (i.e. extended position) in which the cutting 

    PNG
    media_image1.png
    361
    769
    media_image1.png
    Greyscale

           Regarding claim 2, De’s outlet (18) is provided on a lower face of the housing (11).
           Regarding claim 3, De shows a spacing (i.e. gap 18, see Fig.1) between opposing inner wall faces of the housing (11) forming the flow cross section (CS) being substantially constant (see paragraph [0027], lines 4-6).
           Regarding claim 4, an inner wall of De’s housing (11) has planar faces (i.e. the inner faces of plates 12a,12b, see Fig.1). 
           Regarding claim 9, in the stowed position (i.e. retracted position) of De’s knife (10), the blade (24) is moved into the housing (11, see paragraph [0043], lines 1-3) such 
           Regarding claim 11, De’s housing (11) has a front end (F, see Fig.2 as annotated below), a rear end (R), opposing sides (see annotated Fig.1), an upper face (U) and a lower face (L), and the outlet (18 shown in Fig.2) through which the particles can leave the housing (11) is formed at least on the lower face (L).

    PNG
    media_image2.png
    387
    795
    media_image2.png
    Greyscale

           Regarding claim 12, De discloses a utility knife (10) comprising:
           a housing (11);
           a blade assembly (22,24) having a blade (24) having at least one cutting edge (24a), the blade assembly (22,24) being movable relative to the housing (11) between at least one stowed position (i.e. retracted position) in which the cutting edge (24a) is positioned in a protected position so as to be inaccessible (see paragraph [0043], lines 1-3), and at least one operating position (i.e. extended position) in which the cutting edge (24a) is moved relative to the housing (11) such that a cutting operation is allowed  
           Regarding claim 13, De’s opening (O, encompassing gap 18, see annotated Fig.1) is not closed in the operating position.
           Regarding claim 14, De’s opening (O, encompassing gap 18, see annotated Fig.1) extends over a length of at least a third of a total length of the housing (11) measured along a central longitudinal axis (A) of the housing (11).
           Regarding claim 15, De’s blade assembly (22,24) is mounted on the housing (11) only by cooperating sliding surfaces (see paragraph [0028], lines 1-16) forming point contact. 
3.       Claims 1, 2, 5, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Patent Application Publication No. 2013/0067751, hereinafter “Davis”).
          Regarding claim 1, Davis discloses a utility knife (10) comprising:
          a housing (15); 
          a blade assembly (50,55) having a blade (55) having at least one cutting edge (80), the blade assembly (50,55) being movable relative to the housing (15) between at least one stowed position (Fig.1) in which the cutting edge (80) is positioned in a protected position so as to be inaccessible, and at least one operating position (Fig.2) in which the cutting edge (80) is moved relative to the housing (15) such that a cutting 

    PNG
    media_image3.png
    388
    836
    media_image3.png
    Greyscale

          Regarding claim 2, Davis’ outlet (0) is provided on a lower face of the housing (15, see paragraph [0037], lines 7-8).
          Regarding claim 5, Davis’ utility knife (10) has a first actuating part (15) and a second actuating part (20) mounted so as to be movable relative to the first actuating part (15), the blade assembly (50,55) is actuated by movement of the second actuating part (20) relative to the first actuating part (15).
          Regarding claim 7, Davis’ blade assembly (50,55) forms a coupling together with a first slotted link (40 having a slot/opening as seen in Fig.4A) and a second slotted link (45, see paragraph [0039], lines 1-2) and with the first actuating part (15) and/or the second actuating part (20). 
Regarding claim 9, in the stowed position (see Fig.1) of Davis’ knife (10), the blade (55) is moved into the housing (15) such that a user cannot come into contact with the cutting edge (80), and in the operating position (see Fig.2) the blade (55) projects from the opening (75) of the housing (15).
          Regarding claim 13, Davis’ opening (75) is not closed in the stowed position (Fig.1) or in the operating position (Fig.2).
4.       Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keklak et al. (U.S. Patent No. 4,713,885, hereinafter “Keklak”).
          Regarding claim 1, Keklak discloses a utility knife comprising:
          a housing (10,11); 
          a blade assembly (15,19) having a blade (19) having at least one cutting edge (opposite notches 20), the blade assembly (15,19) being movable relative to the housing (10,11) between at least one stowed position (Fig.2) in which the cutting edge is positioned in a protected position so as to be inaccessible, and at least one operating position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) such that a cutting operation is allowed, the housing (10,11) having at least one opening (O, see annotated Fig.2), a particle flow cross section of the housing (10,11) being substantially constant in a flow direction of particles from an inlet (I) of the housing (10,11) into an interior (IT) at an end (E) of the housing (10,11) to an outlet (28) of the housing (15) .

    PNG
    media_image4.png
    390
    823
    media_image4.png
    Greyscale

          Regarding claim 2, Keklak’s outlet (28) is provided on a lower face of the housing (10,11).
          Regarding claim 3, Keklak’s knife has a spacing between opposing inner wall faces of the housing (10,11) forming the flow cross section being substantially constant.
          Regarding claim 4, an inner wall of Kalka’s housing (10,11) has planar faces. 
          Regarding claim 5, Keklak’s utility knife has a first actuating part (10,11) and a second actuating part (23) mounted so as to be movable relative to the first actuating part (10,11), the blade assembly (15,19) is actuated by movement of the second actuating part (23) relative to the first actuating part (10,11).
          Regarding claim 6, in Keklak’s operating position (Fig.3), the second actuating part (23) is spaced from the first actuating part (10,11 by a gap) over a substantially part of the longitudinal extension of the opening (O, see Fig.1) such that the opening (O) is not closed by the second actuating part (23).
          Regarding claim 7, Keklak’s blade assembly (15,19) forms a coupling together with a first slotted link (21 having slots/openings as seen in Fig.1) and a second slotted 
          Regarding claim 9, in the stowed position (Fig.2) of Keklak’s knife, the blade (19) is moved into the housing (10,11) such that a user cannot come into contact with the cutting edge, and in the operating position (Fig.3) the blade (19) projects from the opening (O, see annotated Fig.1) of the housing (10,11).
           Regarding claim 11, Keklak’s housing (10,11) has a front end (F, see Fig.1 as  annotated below), a rear end (R), opposing sides (S, see annotated Fig.1), an upper face (U) and a lower face (L), and the outlet (28) through which the particles can leave the housing (10,11) is formed at least on the lower face (L).

    PNG
    media_image5.png
    511
    775
    media_image5.png
    Greyscale


           Regarding claim 12, Keklak discloses a utility knife comprising:

           a blade assembly (15,19) having a blade (19) having at least one cutting edge (opposite notches 20), the blade assembly (15,19) being movable relative to the housing (10,11) between at least one stowed position (Fig.2) in which the cutting edge is positioned in a protected position so as to be inaccessible, and at least one operating position (Fig.3) in which the cutting edge is moved relative to the housing (10,11) such that a cutting operation is allowed, the housing (10,11) having at least one opening (O, see annotated Fig.2), wherein the housing (10,11) has a front end (F, see annotated Fig.1), a rear end (R), opposing sides (S), an upper face (U) and a lower face (L), and in that an outlet (28) through which particles can leave the housing (10,11) is provided on the lower face (L). 
           Regarding claim 13, Keklak’s opening (O, see annotated Fig.2) is not closed in the operating position (because of the slot 28).
           Regarding claim 14, Keklak’s opening (O, see annotated Fig.2) extends over a length of at least a third of a total length of the housing (10,11) measured along a central longitudinal axis of the housing (10,11).
           Regarding claim 15, Keklak’s blade assembly (15,19) is mounted on the housing (10,11) only by pivot joints (29,30).

Indication of Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.